240 Ga. 592 (1978)
242 S.E.2d 107
ACKER
v.
ACKER.
33037.
Supreme Court of Georgia.
Argued January 9, 1978.
Decided January 24, 1978.
Miller, Beckmann & Simpson, John M. Tatum, for appellant.
Berry & McCallar, C. James McCallar, Jr., for appellee.
UNDERCOFLER, Presiding Justice.
The wife appeals from the judgment of divorce on the ground that the husband was illegally awarded alimony from her estate. The parties jointly owned their residence in Chatham County and two lots in Liberty County. The trial court granted the Chatham residence to the wife and the Liberty lots to the husband. Under Gorman v. Gorman, 239 Ga. 312 (236 SE2d 352) (1977), such a verdict by the court is authorized in the exercise of its equity powers. Lowry v. Lowry, 238 Ga. 593 (234 SE2d 509) (1977), is distinguishable because there the trial court illegally gave the husband an undivided one-half interest in property owned solely by the wife. The judgment is not contrary to law.
Judgment affirmed. All the Justices concur.